ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Measurement Science Enterprise, Inc.          )      ASBCA No. 59423
                                              )
Under Contract No. N00014-03-C-0375           )

APPEARANCE FOR THE APPELLANT:                        Ms. Katy M. Ruby
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Carol L. Matsunaga, Esq.
                                                      Senior Trial Attorney
                                                      Defense Contact Management Agency
                                                      Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 January 2015


                                              ~#  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59423, Appeal of Measurement
Science Enterprise, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals